UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54188 Transatlantic Acquisition Corporation (Exact name of Registrant as specified in its charter) Cayman Islands N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Nautilus Global Partners 700 Gemini, Suite 100, Houston, TX 77056 (Address of principal executive offices) (Zip Code) (281) 488-3883 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES[X]NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).YES[X]NO[] At February 8, 2011 there were 998,275shares of Registrant’s ordinary shares outstanding. GENERAL INDEX Page Number PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 4. CONTROLS AND PROCEDURES 12 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 12 ITEM 1.(A) RISK FACTORS 13 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES & USE OF PROCEEDS 13 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 13 ITEM 5. OTHER INFORMATION 13 ITEM 6. EXHIBITS 13 SIGNATURES 13 PART I-FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Transatlantic Acquisition Corporation (A Development Stage Company) Condensed Balance Sheets December 31, (Unaudited) June 30, (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Payable to affiliate $ $ Accounts payable Total current liabilities SHAREHOLDERS’ DEFICIT Preference shares, $0.000128 par value, 781,250 shares authorized, none issued and outstanding Ordinary shares, $.000128 par value; 39,062,500 shares authorized; 998,275 shares issued and outstanding as of December 31, 2010 and June 30, 2010. Additional paid in capital Deficit accumulated during development stage ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ See accompanying notes to condensed financial statements. 3 Transatlantic Acquisition Corporation (A Development Stage Company) Condensed Statements of Operations (Unaudited) Six Months Ended December 31, 2010 Six Months Ended December 31, 2009 Cumulative During Development Stage (September 27, 2006 to December 31, 2010) Revenues $ $ $ Expenses Formation, general and administrative expenses Total operating expenses Operating loss ) ) ) Income tax expense (benefit) Net loss $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) Weighted average ordinary shares outstanding – basic and diluted See accompanying notes to condensed financial statements. 4 Transatlantic Acquisition Corporation (A Development Stage Company) Condensed Statements of Operations (Unaudited) Three Months Ended December 31, 2010 Three Months Ended December 31, 2009 Revenues $ $ Expenses Formation, general and administrative expenses Total operating expenses Operating loss ) ) Income tax expense (benefit) Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average ordinary shares outstanding – basic and diluted See accompanying notes to condensed financial statements 5 Transatlantic Acquisition Corporation (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) Six Months Ended December 31, 2010 Six Months Ended December 31, 2009 Cumulative During Development Stage (September 27, 2006 to December 31, 2010) Cash flows from operating activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Shares issued to Founder for payment of formation costs Changes in operating assets and liabilities Payable to affiliate Accounts payable Net cash used in operating activities ) ) Cash flows from investing activities Net cash provided by investing activities Cash flows from financing activities Proceeds from issuance of ordinary shares Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of the period Cash at end of the period $ $ $ Supplemental disclosures of cash flow information: Interest paid $
